PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 12/211,732
Filing Date: 16 Sep 2008
Appellant(s): Bowman et al.



__________________
Timothy W. Lohse
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed September 7, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 4, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
The claims have had only minor changes since the Board Decision dated June 24, 2019.  The only amendments that have been made are found in the claims filed on November 12, 2019 of which the only meaningful amended limitations were the addition of a widget that is used to capture user intent and creation of an auction thread for each click being sold. According to the Appellant’s specification, a widget is a banner or other media type for advertising products (“The widget is a banner or other media type that allows a click generator to advertise a product, service or business like Home Improvement to consumers”: Appellant’s Specification Page 3, lines 11-12) and an auction thread is an auction process created from a user click (“The CMP system has an "Auctioneer" process that creates an auction process ("Auction Thread") for each individual Click Ping (a proposal to post a click if there is sufficient demand)”: Appellant’s Specification Page 15, lines 14-15).

Appellant’s arguments regarding the 35 USC 101 rejection.
The appellant argues that the claims overcome the 35 USC 101 rejection under Step 2A, Prong One because the claims do not fall within at least one of the required categories for an abstract idea.
The examiner disagrees.  As indicated in the Board Decision dated on June 24, 2019, the claims are clearly directed to an abstract idea under Step 2A, Prong 1 as the claims are directed to “the concept of an auction as advised to be done by performing an auction based on campaign data and allowing sharing and results display is simply setting input and output parameters for the auction”. The addition of a widget for capturing user intent and the creation of an auction process does not change the fact that the claims are directed to the concept of an auction based on advertising campaign data.
Furthermore, the examiner has clearly indicated, in the 35 USC 101 rejection of the Final Rejection dated August 4, 2020, that the claims are directed to the abstract idea category of “Certain Methods of Organizing Human Activity”.  This is due to the fact that the claims are directed to the fundamental economic practice of an auction, that is auctioning advertising related item wherein the auction for advertising space is performed based on gathered data and stored data.
The appellant argues that the claims overcome the 35 USC 101 rejection under Step 2A, Prong 1 because they are similar to the DDR Holdings case and USPTO Abstract Idea Examples 4-6, the claims address a business challenge that is particular to the Internet since click traffic did not exist prior to the Internet.

Furthermore, unlike DDR which recited a change to the way in which computer networking protocols were traditionally performed (e.g. rather than clicking a link on an original webpage and landing on the designated page, the invention obtained data from the designated page and generated a new landing page with the look and feel of the original webpage that contained the data from the designated page all using the same link as used in the standard computer networking protocol), the instant invention recite the use of computer networking in the traditional way and the conducting of an auction for an item.  The item being auctioned does not alter the manner in which an auction is traditionally conducted and as such does not recite an improvement to the traditional action process. The claims merely obtain data using a widget (which according to the Appellant’s Specification is a banner or other media type for advertising products - page 3, lines 11-12); store selling campaigns 
The appellant argues that the claims overcome the 35 USC 101 rejection under Step 2A, Prong 1 because are similar to the McRO decision in that claims improve an existing technological process (auctioning) which is similar to the lip synchronization and facial expression control of animated characters in McRO.
The examiner disagrees.  While the item being auctioned is of a specific type, the type of item being auctioned does not change the technological process of an auction, in which an item is offered, the item is bid upon, and a winner and/or winners are selected.  As such the claims bear no similarity to the claims of the McRO case, in that the claims do not improve the auctioning process but rather implement a standard auctioning process for an item specific to the internet. Thus, the claims are clearly recite an abstract idea under Step 2A, Prong One.

The appellant argues that the claims overcome the 35 USC 101 rejection under Step 2A, Prong Two because the claims are directed to a technical field and provided a technological solution to a technological problem by using a widget to capture use intent and creating an auction thread for each click being sold.

The appellant argues that the claims overcome the 35 USC 101 rejection under Step 2B because the claims recite an inventive concept as an ordered combination of processes and as such are substantially more than the abstract idea pursuant to the Bascom case.
The examiner disagrees. As indicated on pages 15-16 of the Board Decision dated June 24, the claims “do not provide an inventive concept because the additional elements recited in the claim do not provide significantly more than the recited judicial exception”.  The claims recite using “a computer for receiving, analyzing, modifying, and displaying data” which “amounts to electronic data query and retrieval – one of the most basic functions of a computer.  All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses”.  The examiner finds that the above analysis still holds true for the claims as amended.  The addition of a widget used for gathering user intent may limit the collecting of such information to a particular source, that limitation does not make the collection and analysis other than abstract (SAP v. Investpic: Page 10, lines 18-24 - Even if a process of collecting and analyzing information is limited to particular content, or a particular source, that limitations does not make the collection and analysis other than abstract).  Next, the appellant neither purports to have invented the widget as it is merely a banner or other media type for advertising products (“The widget is a banner or other media type that allows a click generator to advertise a product, service or business like Home Improvement to consumers”: 

Appellant’s arguments regarding the 35 USC 103 rejection.
The Appellant argues that Kostic and Flake do not disclose “wherein the auction manager uses a click type field to set an amount of sharing that is permitted for a particular click so that a group of Click Buyers who bid the highest price win the auction for the particular click because: Kostic only discloses the winning bidder as a single buyer and as such cannot disclose a group of click buyers as winning the bid and sharing of a particular click; Figure 33 cannot show sharing between multiple buyers nor winning buyers or a group of click buyers with a winning bid because Figure 33 is for the Trial Process and not the Bidding Process; and Paragraphs 118-119 disclose on online, interactive exchange even without the 
The examiner disagrees.  As indicated on pages 19-20 of the Board Decision dated on June 24, 2019, “one of ordinary skill would have considered applying Flake’s allowance of plural buyers to Kostic’s auction system, because of Flake’s showing of the desirability of sharing such result.”  This decision already considered the limitation argued by the appellant as it has not been amended since the time of the Board Decision.  Thus, the combination of Kostic and Flake has already been resolved to teach “wherein the auction manager uses a click type field to set an amount of sharing that is permitted for a particular click so that a group of Click Buyers who bid the highest price win the auction for the particular click” when the Board upheld the rejection of Claim 1.  
Nonetheless, the claims are broad enough to encompass: storing one selling campaign for a Click Seller; storing one buying campaign for one Click Buyer; performing an auction for each click; and indicating a group of Click Buyers who bid the highest price.  As such, the claim scope must be limited to group of Click Buyers, wherein the group consists of at least one Click Buyer which is clearly taught by Kostic.
 Another other possible interpretation of the limitation is that the single Click Buyer represent a group of people that have some type of way to share clicks that are won at auction. Even using this much narrower interpretation, 
The only other possible interpretation is that each Click Seller is providing a plurality of advertisement position in which advertisements may be placed in response to user intent thereby allowing more than one Click Buyer to win each auction. While this interpretation would require that there be more than one Click Buyer as currently claimed, it would also taught by the combination of Kostic and Flake as Flake discloses in at least paragraphs 31 and 32 that it is well known to conduct an auction in which multiple Click Buyers winning the auction and the different Click Buyers provided different position in a list of advertisements shown to a user. Thus, should the appellant amend the claims to require that there be multiple Click Buyers and that a group of these Click Buyers is selected as winners of the auction, then it would be obvious to modify the auction of Kostic to allow for multiple winners of each auction.
  The Appellant's portrayal of Figure 33 and the purported time when this is displayed is completely conclusory in nature and this suggested manner of implementation by the Appellant can be found nowhere in the Kostic reference, particularly the Appellant's claim that this Figure 33 is provided before the trial process and is what is used to select which buyers get the trial. Moreover, Figure 33 is never described in detail as it relates to 
Finally, the Examiner notes that as per [0118-119] of Kostic, the auction system can be implemented directly without implementing the trial process. Moreover, sale relationships with multiple buyers can be established for a seller in order to accomplish multiple relationships at the same time. Based on this recitation, not only can multiple buyer relationships be maintained during the trial process (as per [0122]), but multiple "sale relationships can be maintained without the trial process. The Examiner understands these multiple "sale" relationships mean that multiple auction winners are possible, which is particularly reasonable for a large aggregated seller (e.g. Yahoo or Amazon), as supported in [0122] of Kostic.
Therefore, it is clear that the combination of Kostic and Flake clearly discloses “wherein the auction manager uses a click type field to set an amount of sharing that is permitted for a particular click so that a group of 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
John Van Bramer
/John Van Bramer/Primary Examiner, Art Unit 3621                                                                                                                                                                                                        
Conferees:
/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621       
                                                                                                                                                                                                 /HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.